DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,7-12, 15,17-25, 28, 29, and 31-33 is/are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Hong (US 20040207059 A1; Hong).
Regarding claim 1, Hong discloses a package comprising: a substrate (Fig. 6, 52; ¶24 ceramic) comprising a first surface; an integrated device (Fig. 6, 50/54; ¶24) coupled to the first surface of the substrate; a first encapsulation layer (Fig. 6, 72; ¶27 silicone) located over the first surface of the substrate and the integrated device, wherein the first encapsulation layer includes an undercut relative to a side surface of the integrated device, and a void (Fig. 6, 68; ¶26) located between the integrated device and the first surface of the substrate, wherein the void is laterally surrounded by the undercut of the first encapsulation layer.


Regarding claim 3, Hong discloses the package of claim 1, wherein the package is free of a sealing film between the first encapsulation layer (Fig. 6, 72; ¶27 silicone) and the integrated device  (Fig. 6, 50/54; ¶24).
Regarding claim 7, Hong discloses the package of claim 1, wherein the substrate (Fig. 6, 52; ¶24 ceramic) has a substrate CTE that is within 15 parts per million / Kelvin (ppm/K) of an effective CTE of the integrated device  (Fig. 6, 50/54; ¶24 Hong) and the first encapsulation layer (Fig. 6, 72; ¶27 silicone resin Hong).
	Applicant's substrate is disclosed as Ceramic in paragraph 31 of the disclosure. Likewise, Hong discloses a ceramic substrate. Therefore, the substrate of Hong possesses the same properties of the applicant's substrate. 
	Regarding claim 8, Hong discloses the package of claim 1, wherein the substrate (Fig. 6, 52; ¶24 ceramic) has a substrate CTE that is within 15 parts per million / Kelvin (ppm/K) of an effective CTE of a rest of the package.
Applicant's substrate is disclosed as Ceramic in paragraph 31 of the disclosure. Likewise, Hong discloses a ceramic substrate. Therefore, the substrate of Hong possesses the same properties of the applicant's substrate. 
	Regarding claim 9, Hong discloses the package of claim 1, wherein the substrate (Fig. 6, 52; ¶24 ceramic) includes a cavity  (Fig. 6, 58; ¶24), wherein the integrated device (Fig. 6, 50/54; ¶24) is located over the cavity of the substrate, wherein the void (Fig. 6, 68; ¶26)includes the cavity of the substrate, and wherein the package includes a second integrated (Fig. 6, 54; ¶24) device located in the cavity of the substrate.

Regarding claim 10, Hong discloses the package of claim 1, further comprising: a stacked device (Fig. 6, 52/54 for use with figure 9; ¶24) coupled to the substrate (Fig. 6, 52; ¶24 ceramic); and a second void (Fig. 6, 68; ¶26) located between the stacked device and the substrate, wherein the substrate includes a cavity(Fig. 9, Figure 6 depicts one of a plurality of cavities 86 in a substrate green sheet; ¶33), wherein the second void includes the cavity of the substrate, and wherein the stacked device is located over the cavity of the substrate.
	Regarding claim 11, Hong discloses the package of claim 10, wherein the stacked device includes a first bare die filter and a second bare die filter. (Fig. 6, 50/54; ¶27 SAW-surface acoustic wave filter)
	Applicant discloses a bare die filter is a SAW filter.
Regarding claim 12, Hong discloses the package of claim 1, wherein the integrated device (Fig. 6, 50/54; ¶27 SAW-surface acoustic wave filter)  includes a radio frequency (RF) device, a passive device, a filter, a capacitor, an inductor, a surface acoustic wave (SAW) filter, a bulk acoustic wave (BAW) filter, a processor, a memory, and/or combinations thereof.
Regarding claim 15, Hong discloses an apparatus comprising: a substrate (Fig. 6, 52; ¶24 ceramic) comprising a first surface (Fig. 6, 53; ¶24); an integrated device (Fig. 6, 50/54; ¶24) coupled to the first surface of the substrate; means for first encapsulation (Fig. 6, 72; ¶27 silicone)  located over the first surface of the substrate and the integrated device, wherein the means for first encapsulation includes an undercut relative to a side surface of the integrated device, and a void (Fig. 6, 68; ¶26) located between the integrated device and the first surface of the substrate, wherein the void is laterally surrounded by the undercut of the means for first encapsulation.
Regarding claim 17, Hong discloses the apparatus of claim 15, wherein the apparatus is free of a sealing film between the means for first encapsulation (Fig. 6, 72; ¶27 silicone resin) and the integrated device (Fig. 6, 50/54; ¶24).
Regarding claim 18, Hong discloses the apparatus of claim 15, further comprising means for second encapsulation (Fig. 6, 74; ¶27 epoxy resin) located over the means for first encapsulation  (Fig. 6, 72; ¶27 silicone resin), wherein the means for second encapsulation has a different property than the means for first encapsulation.
Regarding claim 19, Hong discloses the apparatus of claim 18, wherein the means for second encapsulation (Fig. 6, 74; ¶27 epoxy resin) has a second coefficient of thermal expansion (CTE) that is greater than a first CTE of the means for first encapsulation  (Fig. 6, 72; ¶27 silicone resin).
Regarding claim 20, Hong discloses the apparatus of claim 15, wherein the substrate has a substrate  (Fig. 6, 52; ¶24 ceramic) CTE that is within 15 parts per million / Kelvin (ppm/K) of an effective CTE of the integrated device (Fig. 6, 50/54; ¶24)
and the means for first encapsulation (Fig. 6, 72; ¶27 silicone resin).
Applicant's substrate is disclosed as Ceramic in paragraph 31 of the disclosure. Likewise, Hong discloses a ceramic substrate. Therefore, the substrate of Hong possesses the same properties of the applicant's substrate. 

Regarding claim 21, Hong discloses the apparatus of claim 15, wherein the substrate has a substrate (Fig. 6, 52; ¶24 ceramic) CTE that is approximately between 5-20 parts per million / Kelvin (ppm/K).
Applicant's substrate is disclosed as Ceramic in paragraph 31 of the disclosure. Likewise, Hong discloses a ceramic substrate. Therefore, the substrate of Hong possesses the same properties of the applicant's substrate. 
Regarding claim 22, Hong discloses the apparatus of claim 15, wherein the substrate (Fig. 6, 52; ¶24 ceramic)  includes a cavity (Fig. 6, 58; ¶24), wherein the integrated device (Fig. 6, 50/54; ¶24) is located over the cavity of the substrate, wherein the void (Fig. 6, 68; ¶26) includes the cavity of the substrate, and wherein the apparatus includes a second integrated device (Fig. 6, 50/54; ¶24)located in the cavity of the substrate.
Regarding claim 13, Hong discloses the apparatus of claim 15, further comprising: a stacked device (Fig. 6, 50/54 for use with figure 9; ¶24) coupled to the substrate (Fig. 6, 52; ¶24 ceramic); and a second void (Fig. 6, 68; ¶26) located between the stacked device and the substrate, wherein the substrate includes a cavity (Fig. 9, Figure 6 depicts one of a plurality of cavities 86 in a substrate green sheet; ¶33), wherein the second void includes the cavity of the substrate, and wherein the stacked device is located over the cavity of the substrate.
Regarding claim 24, Hong discloses the apparatus of claim 23, wherein the stacked device (Fig. 6, 50/54; ¶27) includes a means for first signal filtering and a means for second signal filtering.(SAW-surface acoustic wave filter; ¶27)

Regarding claim 25, Hong discloses the apparatus of claim 15, wherein the integrated device (Fig. 6, 50/54; ¶27 SAW-surface acoustic wave filter) includes a radio frequency (RF) device, a passive device, a filter, a capacitor, an inductor, a surface acoustic wave (SAW) filter, a bulk acoustic wave (BAW) filter, a processor, a memory, and/or combinations thereof.
Regarding claim 28, Hong discloses the apparatus of claim 15, wherein the apparatus includes a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle. (¶4)
Regarding claim 29, Hong discloses a method for fabricating a package, comprising: providing a substrate (Fig. 6, 52; ¶24 ceramic) comprising a first surface (Fig. 6, 53; ¶24); coupling an integrated device (Fig. 6, 50/54; ¶24) to the first surface of the substrate; and forming a first encapsulation layer (Fig. 6, 72; ¶27) over the first surface of the substrate and the integrated device, wherein the first encapsulation layer includes an undercut relative to a side surface of the integrated device, and wherein forming the first encapsulation layer forms a void (Fig. 6, 68; ¶26) located between the integrated device and the first surface of the substrate, wherein the void is laterally surrounded by the undercut of the first encapsulation layer.
Regarding claim 31, Hong discloses the method of claim 29, wherein the package is free of a sealing film between the first encapsulation layer  (Fig. 6, 72; ¶27) and the integrated device.(Fig. 6, 50/54; ¶24)
Regarding claim 32, Hong discloses the method of claim 29, further comprising forming a second encapsulation layer (Fig. 6, 74; ¶27)over the first encapsulation layer (Fig. 6, 72; ¶27) .
Regarding claim 33, Hong discloses the method of claim 32, wherein the second encapsulation layer  (Fig. 6, 74; ¶27 epoxy resin) has a different property than the first encapsulation layer (Fig. 6, 72; ¶27 silicone resin) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 16, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20040207059 A1; Hong) in view of Gotoh et al. (US 6181015 B1; Go).
Regarding claim 2, Hong discloses the package of claim 1, wherein the undercut of the first encapsulation layer relative to the side surface of the integrated device, is in a range of -20-50 micrometers (m).
Applicant discloses the undercut is the distance of the encapsulant from an imaginary line extending vertically from a side surface of the chip. Undercut values represent the distance of a portion of the encapsulant from the imaginary line. Zero is included in the claimed range which represents a portion of the encapsulant that is aligned with the side surface of the chip.
Go discloses a similar device to Hong where a portion of the first encapsulant  (Fig. 1, 12; Column 6 line 36) comprises at least a zero m undercut value.
To achieve this Hong would merely need to adjust the size or position of the adhesive layer 62 and first encapsulation layer.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an encapsulation with an undercut value of at least zero because such a modification would have involved a mere change in the size or dimensions of the adhesive and first encapsulation components. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . See MPEP 2144.04
Regarding claim 16, Hong discloses the apparatus of claim 15, wherein the undercut of the means for first encapsulation relative to the side surface of the integrated device, is in a range of -20-50 micrometers (m).
Go discloses a similar device to Hong where a portion of the first encapsulant  (Fig. 1, 12; Column 6 line 36) comprises at least a zero m undercut value.
To achieve this Hong would merely need to adjust the size or position of the adhesive layer 62 and first encapsulation layer.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an encapsulation with an undercut value of at least zero because such a modification would have involved a mere change in the size or dimensions of the adhesive and first encapsulation components. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . See MPEP 2144.04
Regarding claim 30, Hong discloses the method of claim 29, wherein the undercut of the first encapsulation layer relative to the side surface of the integrated device, is in a range of -20-50 micrometers (m).
Go discloses a similar device to Hong where a portion of the first encapsulant  (Fig. 1, 12; Column 6 line 36) comprises at least a zero m undercut value.
To achieve this Hong would merely need to adjust the size or position of the adhesive layer 62 and first encapsulation layer.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an encapsulation with an undercut value of at least zero because such a modification would have involved a mere change in the size or dimensions of the adhesive and first encapsulation components. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . See MPEP 2144.04
Claim 4-6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20040207059 A1; Hong) in view of Heide et al. (US 20060103003 A1; Heide) .
Regarding claim 4, Hong discloses the package of claim 1, further comprising a second encapsulation layer (Fig. 6, 74; ¶27 epoxy resin) located over the first encapsulation layer (Fig. 6, 72; ¶27 silicone resin), but is silent on wherein the first encapsulation layer has a uniform thickness over a top surface of the integrated device.
Heide discloses a package where a first encapsulation layer (Fig. 1, SF; ¶40) is has a uniform thickness over a top surface of an integrated device  (Fig. 1, CB; ¶40).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the thickness of the first encapsulation layer uniform to lower the overall device size.
	Regarding claim 5, Hong in view of Heide discloses the package of claim 4, wherein the second encapsulation layer  (Fig. 6, 74; ¶27 epoxy resin Hong) has a different property than the first encapsulation layer  (Fig. 6, 72; ¶27 silicone resin Hong).
	Regarding claim 6, Hong in view of Heide discloses the package of claim 4, wherein the second encapsulation layer(Fig. 6, 74; ¶27 epoxy resin Hong) has a second coefficient of thermal expansion (CTE) that is either (i) greater than a first CTE of the first encapsulation layer (SF), or (ii) lower than the first CTE of the first encapsulation layer (Fig. 6, 72; ¶27 silicone resin Hong).
Claim 13-14 and 26-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20040207059 A1; Hong) in view of Min et al. (US 20200312783 A1; Min) .
 Regarding claim 13, Hong discloses the package of claim 1, further comprising: a second encapsulation layer  (Fig. 6, 74; ¶27 epoxy resin) located over the first encapsulation layer  (Fig. 6, 72; ¶27 silicone resin); but is silent on and an electromagnetic interference (EMI) shield located over the second encapsulation layer.
Min discloses a semiconductor device having first and second encapsulation layers (Fig. 8, 58/20; ¶63) covered by and EMI shield (Fig. 8, 30; ¶65).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add an EMI shield over the encapsulation layers for increasing an electromagnetic interference (EMI) shielding effect.
Regarding claim 14, Hong in view of Min discloses the package of claim 13, further comprising: a second integrated device (Fig. 8, 10 MEMS such as a SAW; ¶23,50 Min) coupled to a second surface of the substrate (Fig. 8, 54; ¶51 Min); and a third encapsulation layer (Fig. 8, 18; ¶51 Min) coupled to the second surface of the substrate, and encapsulating the second integrated device.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to add a MEMS (SAW) to a second surface of the substrate for  supporting multiband and multimode frequency standards, widely for communication devices, such as a mobile phone, for example.
Regarding claim 26, Hong discloses the apparatus of claim 15, further comprising: means for second encapsulation (Fig. 6, 74; ¶27 epoxy resin) located over the means for first encapsulation (Fig. 6, 72; ¶27 silicone resin); but is silent on and means for electromagnetic interference (EMI) shielding located over the means for second encapsulation.
Min discloses a semiconductor device having first and second encapsulation layers (Fig. 8, 58/20; ¶63) covered by and EMI shield (Fig. 8, 30; ¶65).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add an EMI shield over the encapsulation layers for increasing an electromagnetic interference (EMI) shielding effect.
Regarding claim 27, Hong in view of Min discloses the apparatus of claim 26, further comprising: a second integrated device (Fig. 8, 10 MEMS such as a SAW; ¶23,50 Min) coupled to a second surface of the substrate (Fig. 8, 54; ¶51 Min); and means for third encapsulation (Fig. 8, 18; ¶51 Min) coupled to the second surface of the substrate, and encapsulating the second integrated device.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to add a MEMS (such as a SAW) to a second surface of the substrate for  supporting multiband and multimode frequency standards, widely for communication devices, such as a mobile phone, for example.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816